DETAILED ACTION

This office action is in response to the RCE and amendment filed on 10/1/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
Claims 1, 9, 11, and 20 have been amended.
Claims 21-22 have been cancelled.
New claims 23 and 24 have been added and examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2015/0019937), and Peleg (US 2003/0084397).

With respect to claim 1, Baker teaches of a method comprising: selecting a group of data blocks stored across a set of block services of storage nodes in a cluster (fig. 7; paragraph 29-30, 82-83; where a cluster is made up of a redundant array of independent nodes and an object is a collection of data blocks that is stored across a cluster.  Where an object is to be converted to erasure coding and the unique identifier for the object is obtained (selecting the object)),
wherein bins are allotted to the block services across the cluster (fig. 3; paragraph 40, 42-46, 59; where the manifest is stored and replicated to different nodes in the cluster),
wherein each of the group of data blocks is assigned to a corresponding bin based on a field of a block identifier (Block ID) computed from a content of the respective data block (fig. 1-2, 7; paragraph 40, 52, 55-56, 59; where the manifest is written that includes a unique ID calculated for each segment and a unique ID is calculated for the manifest), and
wherein each of the group of data blocks is duplicated at least once across the set of block services (fig. 1, 7; paragraph 83; where the object is stored using replication in the cluster);
generating a first encoded parity block and a second encoded parity block based on the group of data blocks (fig. 2, 4, 7; paragraph 40-41, 55, 83; where two parity segments are calculated using the data segments);
storing the first encoded parity block on the first block service, wherein the first encoded parity block is indicated as an encoded replica (fig. 2, 4, 7; paragraph 40-41, 55, 83; the data and parity segments are written to different nodes of the cluster); and
marking the at least one duplicate of each of the set of data blocks for deletion (fig. 7; paragraph 83; where replicas are deleted).

However, Baker suggests sending a write command with the second encoded parity block to a second block service for storing at the second block service (paragraph 40-41; where each of the segments including the parity segments are written in parallel to different nodes.  This suggests to one of ordinary skill in the art that the as the parity segment is written to a node (claimed second block service) that it is written via the sending of a write command).
Baker fails to explicitly teach of generating, by a first block service, a first encoded parity block and a second encoded parity block based on the group of data blocks, wherein the second encoded parity block is distinct from the first encoded parity block.
However, Peleg teaches of generating, by a first block service, a first encoded parity block and a second encoded parity block based on the group of data blocks, wherein the second encoded parity block is distinct from the first encoded parity block (paragraph 17; where a RAID 6 distributed parity is executed using two independent parity calculations that are stored on separate drives).
It would have been obvious to one of ordinary skill in the art having the teachings of Baker before the time of the effective filing of the claimed invention to send a write command incorporating the parity segments to the different nodes the parity is being written to.  Their motivation would have been to quickly carry out the write operation in parallel.

It would have been obvious to one of ordinary skill in the art having the teachings of Baker and Peleg before the time of the effective filing of the claimed invention to incorporate the RAID 6 parity generation of Peleg in the nodes of Baker.  Their motivation would have been to allow for better data recovery in the instance of multiple failures (Peleg, paragraph 17).
With respect to claim 11, the combination of Baker and Peleg teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Baker also teaches of a system comprising: a cluster of nodes each coupled to one or more storage devices; each node of the cluster including a processor and a memory, the memory having program instructions configured to perform the method of claim 1 (fig. 1, 9; paragraph 30, 92-95).
With respect to claim 20, the combination of Baker and Peleg teaches of the limitations cited and described above with respect to claims 1 and 11 for the same reasoning as recited with respect to claim 1.
Baker also teaches of a non-transitory computer-readable medium including program instructions on one or more processors, the program instructions configured to perform the method of claim 1 (fig. 1, 9; paragraph 30, 92-95).
With respect to claim 2, Baker teaches of maintaining, by the first block service, a reference to a location of the first encoded parity block (paragraph 27-28, 40; where the manifest which includes the ID within the cluster of each segment).
With respect to claim 3, Baker teaches of storing, with the first encoded parity block, Block IDs for each of the data blocks in the set of data blocks (fig. 2; paragraph 40; where the header of each segment contains the ID of all of the data and parity segments).
With respect to claim 4, Baker teaches of determining that a first data block of the set of data blocks cannot be read; and decoding the first data block from the encoded parity block and remaining readable data blocks of the group of data blocks (fig. 5; paragraph 64; where if any data segments are missing, than a request for the needed parity block is made and the missing data segments are regenerated using the appropriate algorithm and the parity segments).
With respect to claim 10, Baker teaches of wherein the first block service includes the at least one duplicate of each block of the group of data blocks (fig. 1, 7; paragraph 83; where the object is current stored using replication in the cluster).
With respect to claims 12-14 and 19, Baker teaches of the limitations cited and described above with respect to claims 2-4 and 10 for the same reasoning as recited with respect to claims 2-4, 7, and 10.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Peleg as applied to claims 1 and 11 above and in further view of Kozat (US 2015/0149870).
With respect to claim 5, the combination of Baker and Peleg fails to explicitly teach of wherein generating the first encoded parity block based on the group of data blocks further comprises: padding a first data block to match a size of the group of data blocks.
However, Kozat teaches of wherein generating the first encoded parity block based on the group of data blocks further comprises: padding a first data block to match a size of the group 
Baker, Peleg, and Kozat are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Baker, Peleg, and Kozat before the time of the effective filing of the claimed invention to incorporate the padding of data to a set size before erasure coding in the combination of Baker and Peleg as taught in Kozat.  Their motivation would have been to more easily manage the erasure coding.
With respect to claim 15, the combination of Baker, Peleg, and Kozat teaches of the limitations cited and described above with respect to claim 5 for the same reasoning as recited with respect to claim 5.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Peleg as taught above with respect to claims 1 and 11 and in further view of Khan et al. (US 2017/0220295).
With respect to claim 6, Baker teaches of maintaining a table having an identifier of a block service (BS ID) associated 3with each of the group of data blocks (fig. 3; paragraph 42-46; where the manifest identifies multiple erasure sets).
The combination of Baker and Peleg fails to explicitly teach of 2maintaining a table having an identifier 4associated with each of the at least one duplicates of the group of data 5blocks.
However, Khan teaches of maintaining a table having an identifier 4associated with each of the at least one duplicates of the group of data 5blocks (paragraph 18-19; where the data pointer table includes a pointer to the physical address for each duplicate).

Baker, Peleg, and Khan are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Baker, Peleg, and Khan before the time of the effective filing of the claimed invention to incorporate the deduplication of data in the combination of Baker and Peleg as taught in Khan.  Their motivation would have been to more efficiently use the storage space.
With respect to claim 16, the combination of Baker, Peleg, and Kozat teaches of the limitations cited and described above with respect to claim 6 for the same reasoning as recited with respect to claim 6.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Peleg as taught above with respect to claims 1 and 11 and in further view of Bux et al. (US 2013/0138912).
With respect to claim 8, the combination of Baker and Peleg fails to explicitly teach of wherein selecting a group of data blocks stored across a set of block services further comprises: selecting the group of data blocks from a pool of temporarily spooled data blocks.
However, Bux teaches of wherein selecting a group of data blocks stored across a set of 2block services further comprises:  3selecting the group of data blocks from a pool of temporarily 
Baker, Peleg, and Bux are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Baker, Peleg, and Bux before the time of the effective filing of the claimed invention to incorporate the reclaiming invalid data to a free queue for new writes in the combination of Baker and Peleg as taught in Bux.  Their motivation would have been to ensure there is space available for new write operations.
With respect to claim 18, the combination of Baker, Peleg, and Bux teaches of the limitations cited and described above with respect to claim 8 for the same reasoning as recited with respect to claim 8.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Peleg as taught above with respect to claim 1 and in further view of Parker (GB 2458711 A).
With respect to claim 9, the combination of Baker and Peleg fails to explicitly teach of determining that a first data block of the group of data blocks is marked for deletion; and selecting a replacement data block for the first data block from a pool of temporarily spooled data blocks, the replacement data block associated with a same bin identifier as the first data block, wherein the same bin identifier is determined from the field of the block ID of the respective data block.
However, Parker teaches of determining that a first data block of the group of data blocks is marked for deletion; and selecting a replacement data block for the first data block from a pool 
The combination of Baker, Peleg, and Parker teaches of the replacement data block associated with a same bin identifier as the first data block, wherein the same bin identifier is determined from the field of the block ID of the respective data block (Baker, fig. 2-3; paragraph 40-46; in the combination, the erasure set that is replaced with a new one is a part of the same manifest, thus the unique ID of its manifest (claimed bin identifier) remains the same).
Baker, Peleg, and Parker are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Baker, Peleg, and Parker before the time of the effective filing of the claimed invention to incorporate the bad block replacement of Parker in the combination of Baker and Peleg.  Their motivation would have been to extend the usable life of the memory (Parker page 5, lines 4-6).
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker and Peleg and Parker as taught above with respect to claim 9 and in further view of Chawla et al. (US 2006/0112219).
With respect to claim 23, the combination of Baker, Peleg, and Parker fails to explicitly teach of wherein the first data block of the group of data blocks marked for deletion is an unencoded data block.
However, Chawla teaches of wherein the first data block of the group of data blocks marked for deletion is an unencoded data block (paragraph 50; where a bad data block is 
Baker, Peleg, Parker, and Chawla are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Baker, Peleg, Parker, and Chawla before the time of the effective filing of the claimed invention to incorporate the recomputing the data contents of a bad data block using the parity information in the combination of Baker, Peleg, and Parker as taught in Chawla.  Their motivation would have been recover the data contents of a bad data block.
With respect to claim 24, Parker suggests wherein the unencoded data block is marked as an inactive data block (page 10, lines 13-17; where bad blocks are excluded from the CSP.  As the blocks are excluded from being used in the CSP, they are not active).
The reasons for obviousness are the same as indicated above with respect to claim 9.

Response to Arguments
Applicant's arguments with respect to claims 23-24 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to claim 9, that Parker does not  disclose the replacement data is associated with a same bin identifier as the first data block, as Parker does not disclose bin identifiers.  The examiner disagrees with this reasoning.
The examiner would like to point out that in the final rejection on 6/1/2021 and as written above, the examiner relies on the teachings of Baker AND Parker.  Baker specifically discloses the bin identifiers in figures 2-3 and paragraphs 40-46, where each erasure set contains the unique id of its manifest.  This unique id of the manifest is analogous to the claimed bin identifier.  Thus when in the combination with Parker that a bad block (analogous to Baker’s erasure set) is replaced with a spare block, the replacement block/erasure set would be associated with the same manifest, and thus contain the same unique manifest ID.  Thus the combination of Baker, Peleg and Parker reads on the limitations at issue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138